     Case: 1:18-cv-04755 Document #: 56 Filed: 10/29/18 Page 1 of 6 PageID #:204




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


HELLY HANSEN AS,

                   Plaintiff,
                                                   Case No. 1:18-cv-04755
v.
                                                   Honorable Thomas M. Durkin
OFF-WHITE LLC,

                   Defendant.


      PLAINTIFF’S MOTION TO COMPEL DEFENDANT TO PRODUCE ESI
                     PURSUANT TO THE COURT’S
     MANDATORY INITIAL DISCOVERY PILOT PROJECT STANDING ORDER

       Plaintiff Helly Hansen AS (“Plaintiff” or “Helly Hansen”), by and through its attorneys,

respectfully moves this Court pursuant to Federal Rule of Civil Procedure 37, Local Rule 37.2,

and this Court’s Standing Order Regarding Mandatory Initial Discovery Pilot Project (the

“Order”), for an order compelling Defendant Off-White LLC (“Defendant” or “Off-White”) to

produce all electronically stored information (“ESI”) required by this Court’s Order. See ECF
No. 8. To date, Defendant has produced no ESI.

                                   I.     BACKGROUND
       On July 12, 2018, this Court issued a Notice to the Parties indicating that they would be

bound by the terms of the Court’s Standing Order Regarding Mandatory Initial Discovery Pilot

Project (“MIDPP”). See ECF No. 8. Moreover, the Parties have agreed to be bound by the terms

of the Court’s Order in a Joint Status Report filed on September 14, 2018. See ECF No. 44, at 3

(“The parties have read and discussed the provisions of the Court’s Standing Order Regarding

Mandatory Initial Discovery Pilot Project . . . The parties have agreed to be bound by the terms

of the Order.”).

                                                                                  K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
PLAINTIFF’S MOTION TO COMPEL ESI PRODUCTION - 1                               SEATTLE, WA 98104-1158
1:18-CV-04755                                                                TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
      Case: 1:18-cv-04755 Document #: 56 Filed: 10/29/18 Page 2 of 6 PageID #:205




         Section (C)(2)(c) of the Court’s Order advises that: “Unless the Court orders otherwise, a

party must produce the ESI identified under paragraph B.3 within 40 days after serving its initial

response.” Id. The Parties’ initial responses in this matter were served on September 4, 2018. See

ECF No. 41-42. As such, the deadline for the production of ESI in this case was October 15,

2018.

         On October 12, 2018, Plaintiff Helly Hansen AS made a substantive production of ESI,

including 3,589 documents and 10,303 pages of electronically stored information. See ECF No.

52.

         On October 26, 2018, Plaintiff Helly Hansen AS made an equally substantive

supplemental production of ESI, including 4,334 documents and 12,409 pages of electronically

stored information. See ECF No. 55.
         As indicated in the below charts summarizing Plaintiff’s productions, Helly Hansen has

fully committed to the discovery process in this case and, by any measure, has made a number of

robust productions to Defendant.



                                         Plaintiff’s Hard Copy Productions

                                Pages                   Documents                    Size
Initial Production
                                5,115                        45                    2.33 GB
First
Supplemental                      43                         10                     71 MB
Production
Second
Supplemental                     140                         1                      85 MB
Production
Third
Supplemental                     132                         27                    115 MB
Production
        Total                   5,430                        83                   2.547 GB


                                                                                    K&L GATES LLP
                                                                            925 FOURTH AVENUE, SUITE 2900
PLAINTIFF’S MOTION TO COMPEL ESI PRODUCTION - 2                                 SEATTLE, WA 98104-1158
1:18-CV-04755                                                                  TELEPHONE: +1 206 623 7580
                                                                               FACSIMILE: +1 206 623 7022
     Case: 1:18-cv-04755 Document #: 56 Filed: 10/29/18 Page 3 of 6 PageID #:206




                                              Plaintiff’s ESI Productions

                                Pages                   Documents                    Size
Initial Production
                                10,303                     3,589                   2.55 GB
First
Supplemental                    12,509                     4,334                   3.72 GB
Production
      Total                     22,812                     7,923                  6.27 GB

        To date, however, Plaintiff has not received any production of ESI from Defendant Off-

White LLC.

      II.     PLAINTIFF’S EFFORTS TO MEET AND CONFER REGARDING ESI

        Plaintiff has, on multiple occasions, sought to meet and confer with Defendant regarding

the production of ESI in this case, but has been met with resistance. For example, on September

5, 2018, Plaintiff proposed an exchange of ESI search terms, which was rejected by Defendant

Off-White. See Declaration of Christopher Fahy (“Fahy Decl.”) at ¶ 2, Ex. 1.

        Similarly, on October 12, 2018, Plaintiff served Defendant with its initial production of

ESI. In response, on the date of the Court’s deadline to produce ESI, Defendant indicated, for the

first time, that “any further production of emails, financials, marketing and promotional materials

is overbroad and duly burdensome.” Id. at ¶ 3, Ex. 2.
        On October 16, 2018, Plaintiff advised Defendant of its discovery obligations in this case,

and requested that Defendant make its required production of ESI. But Defendant, again, refused

to do so. Id. at ¶ 4, Ex. 3.

        On October 19, 2018, the Parties held a telephonic meet-and-confer to discuss

Defendant’s failure to make its required production of ESI. At that meet-and-confer, Plaintiff,

again, requested that Defendant produce the ESI required by the Court’s Order, and Defendant

agreed to so on or before October 26, 2018. But, Defendant failed to make its required ESI

production on that date. Id. at ¶ 5, Ex. 4.
                                                                                    K&L GATES LLP
                                                                            925 FOURTH AVENUE, SUITE 2900
PLAINTIFF’S MOTION TO COMPEL ESI PRODUCTION - 3                                 SEATTLE, WA 98104-1158
1:18-CV-04755                                                                  TELEPHONE: +1 206 623 7580
                                                                               FACSIMILE: +1 206 623 7022
    Case: 1:18-cv-04755 Document #: 56 Filed: 10/29/18 Page 4 of 6 PageID #:207




       Plaintiff now seeks the Court’s assistance. As of the time this motion was filed, Plaintiff

has not received any production of ESI from Defendant Off-White.

                        III.   ARGUMENT & LEGAL AUTHORITY

       As noted above, this Court’s Standing Order Regarding Mandatory Initial Discovery Pilot

Project at Section (C)(2)(c) provides that: “Unless the Court orders otherwise, a party must

produce the ESI identified under paragraph B.3 within 40 days after serving its initial response.”

See Ord. at 6. It further provides, at Section (A)(9), that “Rule 37(c)(1) shall apply to mandatory

discovery responses required by this Order.” Id. at 4. Rule 37 provides that the Court, upon a
party’s failure to make a required disclosure may, in addition to other appropriate relief, issue an

order sanctioning the non-disclosing party which may require the “payment of . . . reasonable

expenses, including attorney’s fees, caused by the failure.” Fed. R. Civ. P. 37 (c)(1)(A)-(C).

       Here, although there may be some legitimate dispute concerning what production of ESI

is required under paragraph B.3 of the Court’s standing order, no good-faith reading would

permit Defendant to disclose no ESI, which is precisely what they have chosen to do. As such,

Defendant is plainly in violation of the Court’s Order and an order compelling the production of

all relevant ESI required by the Court’s Order is warranted. See, e.g., MB Financial, N.A. v.

Clifford Bostrom, et al., No. 17-cv-7240, Dkt. 30 (N.D. Ill.) (granting motion to compel

production of documents pursuant to the Court’s Standing MIDPP Order upon Defendant’s

failure to make appropriate disclosures).

       Defendant’s assertions of undue burden and overbreadth are simply inapplicable in the

context of mandatory initial disclosures. Moreover, they are disingenuous when considered

alongside the fact that Defendant has refused to discuss the use of search terms that might limit

its burden and did not raise those objections until after the Court’s deadline to produce ESI had

already passed. Defendant’s pattern of uncooperative behavior and attempts to stall the discovery



                                                                                     K&L GATES LLP
                                                                             925 FOURTH AVENUE, SUITE 2900
PLAINTIFF’S MOTION TO COMPEL ESI PRODUCTION - 4                                  SEATTLE, WA 98104-1158
1:18-CV-04755                                                                   TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
    Case: 1:18-cv-04755 Document #: 56 Filed: 10/29/18 Page 5 of 6 PageID #:208




process in this case also warrant further sanction to compensate Plaintiff Helly Hansen, at least,

for the unnecessary delay and expense incurred in preparing and filing the present motion.

                         IV.   CONCLUSION & REQUEST FOR RELIEF

       It is beyond dispute that Defendant’s failure to make a timely production of ESI in this

case is in violation of this Court’s Order. Plaintiff is entitled to relevant ESI in Defendant’s

possession, custody, and/or control. Defendant’s failure to provide that information has

unnecessarily delayed the Parties’ settlement negotiations and the prosecution of Plaintiff’s case.

As such, Plaintiff respectfully requests that the Court issue an order compelling Defendant Off-

White LLC to produce all electronically stored information required by this Court’s Order, and

requiring that it compensate Plaintiff for the fees and costs associated with the preparation and

filing of this motion.
                                             Respectfully submitted,
                                             K&L GATES LLP

                                             By: /s/ Pam K. Jacobson
                                             Pam K. Jacobson, admitted pro hac vice
                                             Christopher M. Wyant, admitted pro hac vice
                                             Aaron Millstein, admitted pro hac vice
                                             Michael W. Meredith, admitted pro hac vice
                                             K&L GATES LLP
                                             925 Fourth Avenue, Suite 2900
                                             Seattle, WA 98104-1158
                                             Telephone: (206) 623-7580
                                             Facsimile: (206) 623-7022
                                             pam.jacobson@klgates.com
                                             chris.wyant@klgates.com
                                             aaron.millstein@klgates.com
                                             michael.meredith@klgates.com

                                             Christopher J. Fahy, ISBA # 6286130
                                             K&L GATES LLP
                                             70 West Madison Street, Suite 3100
                                             Chicago, IL 60602-4207
                                             Telephone: (312) 807-4324
                                             Facsimile: (312) 827-8000
                                             christopher.fahy@klgates.com
                                             Attorneys for Plaintiff
                                             Helly Hansen AS
                                                                                    K&L GATES LLP
                                                                            925 FOURTH AVENUE, SUITE 2900
PLAINTIFF’S MOTION TO COMPEL ESI PRODUCTION - 5                                 SEATTLE, WA 98104-1158
1:18-CV-04755                                                                  TELEPHONE: +1 206 623 7580
                                                                               FACSIMILE: +1 206 623 7022
    Case: 1:18-cv-04755 Document #: 56 Filed: 10/29/18 Page 6 of 6 PageID #:209




                                 CERTIFICATE OF SERVICE

I hereby certify that on October 29, 2018, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the Northern District of Illinois, Eastern

Division by using the CM/ECF system, which will serve a copy of the same on the counsel of

record.



          DATED this 29th day of October, 2018.




                                                      /s/ Pam K. Jacobson
                                                      Pam K. Jacobson




                                                                                      K&L GATES LLP
                                                                              925 FOURTH AVENUE, SUITE 2900
PLAINTIFF’S MOTION TO COMPEL ESI PRODUCTION - 6                                   SEATTLE, WA 98104-1158
1:18-CV-04755                                                                    TELEPHONE: +1 206 623 7580
                                                                                 FACSIMILE: +1 206 623 7022
